 1 The Law Offices of JUDITH S. LEALND, APLC
   7007 Washington Avenue, Suite 240
 2 Whittier, CA 90602
 3 Tel: (562) 904-6955
   Fax: (562) 632-1301
 4 JUDITH S. LELAND (State Bar No: 63747)
 5 CARLA A. GREEN (State Bar No: 281977)
   E-mail: tracey@disabilitylawfirm.com
 6 Attorney for Plaintiff
 7
 8                        UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
10
11
     ROSA MARIA MERINO,                     CASE NO. CV 18-9202-JC
12
13              Plaintiff,
                                            ORDER AWARDING EQUAL ACCESS
14                     v.                   TO JUSTICE ACT ATTORNEY FEES
15                                          PURSUANT TO 28 U.S.C. § 2412(d)
   NANCY A. BERRYHILL, Acting
16 Commissioner of Social Security,
17
             Defendant.
18
19     Based upon the parties’ Stipulation for the Award and Payment of Equal Access

20 to Justice Act Fees, IT IS ORDERED that Plaintiff’s counsel, as Plaintiff’s assignee,
21
   shall be awarded attorney fees under the EAJA in the amount of THREE THOUSAND
22
23 dollars [$3,000.00], as authorized by 28 U.S.C. § 2412(d), subject to the terms of the
24 above-referenced Stipulation.
25
   Dated: May 30, 2019
26                                  ______________/s/___________________
27                                  HONORABLE JACQULINE CHOOLJIAN
                                    UNITED STATES MAGISTRATE JUDGE
28
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
